UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6138



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC DEWAYNE SPENCER, a/k/a High School,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-99-12)


Submitted:   June 4, 2002                  Decided:   June 18, 2002


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Dewayne Spencer, Appellant Pro Se. Monica Kaminski Schwartz,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric    Dewayne    Spencer     appeals     the   district   court’s   order

denying   his    Fed.   R.   Civ.   P.   7(b)    motion   to   present   federal

questions.      We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm on the reasoning of the

district court. United States v. Spencer, No. CR-99-12 (S.D.W. Va.

Jan. 2, 2002).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                         AFFIRMED




                                         2